United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 11-3789
                     ___________________________

                           Rancho Holdings, LLC

                    lllllllllllllllllllll Plaintiff - Appellee

                                       v.

         Manzanillo Associates, LTD; T. F. Stone Companies, Inc.

                         lllllllllllllllllllll Defendants

                         Tommy Fitzgerald Stone, I

                   lllllllllllllllllllll Defendant - Appellant

                            Bruce Martin Myers

                         lllllllllllllllllllll Defendant
                                 ____________

                  Appeal from United States District Court
             for the Western District of Missouri - Kansas City
                              ____________

                        Submitted: October 8, 2012
                         Filed: October 15, 2012
                              [Unpublished]
                             ____________

Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________
PER CURIAM.

      Tommy Stone, proceeding pro se, appeals the district court’s1 adverse grant of
summary judgment in this declaratory judgment action based on a contract dispute.2
Upon careful de novo review, see Eng v. Cummings, McClorey, Davis & Ancho,
PLC, 611 F.3d 428, 432 (8th Cir. 2010) (standard of review), we find no basis for
reversal, and we affirm, see 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable John T. Maughmer, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
      2
        As Stone is proceeding pro se on appeal, we note that he represents only
himself in this matter. See Rowland v. Cal. Men’s Colony, 506 U.S. 194, 201-02
(1993) (corporations, partnerships, or associations cannot appear in federal court
other than through licensed attorney).

                                        -2-